Citation Nr: 0420193	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of medication given for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1986 to May 
1989. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residual effects and injuries associated with allegedly 
improperly prescribed medication.

In February 2004, the veteran appeared and testified at a 
personal hearing via video conference.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This appeal is remanded for the RO to apply all four 
(4) requirements of VCAA to the development of the 
claim, and to obtain additional medical records.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  

To fully comply with the VCAA requirements, the RO must 
satisfy the following four (4) requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Fourth, the RO must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

In this case, the RO did not send or inform the veteran of 
any information regarding VCAA requirements, in regard to his 
claim of entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 for residuals of medication given for 
psychiatric disability.  Therefore, the RO must inform the 
veteran of all four (4) requirements of VCAA, as specified 
above.

Furthermore, at the February 2004 personal hearing, specific 
reference was made to the veteran's recent February 2004 
psychiatric treatment by Dr. A.C.  The physician at the time 
had indicated to the veteran that there may be a connection 
between the veteran's use of the medication Clonazepam and 
his episodes of self-mutilation.  It does not appear, 
however, that these records were requested or made part of 
the claims folder.  The RO shall obtain the veteran's 
treatment records from Dr. A.C.
 
Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO shall provide to the veteran, 
pursuant to the VCAA, notice of all four 
(4) requirements of VCAA, in regard to 
the veteran's claim of entitlement to VA 
compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of medication given 
for psychiatric disability.
First, the RO must inform the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claim.  Second, the RO must inform 
the claimant of the information and 
evidence the VA will seek to provide.  
Third, the RO must inform the claimant of 
the information and evidence the claimant 
is expected to provide.  Fourth, the RO 
must request that the claimant provide 
any evidence in the claimant's possession 
that pertains to the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) 
(2003).

2.  The RO shall obtain the veteran's 
psychiatric treatment records from Dr. 
A.C., from January 1, 2004, to the 
present.    

3.  Upon completion of the development 
above, the RO should re-adjudicate the 
veteran's claim of entitlement to VA 
compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of medication given 
for psychiatric disability.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to VA 
compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of medication given 
for psychiatric disability, which includes 
a summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



